Ehrlich, Oh. J.
The plaintiffs proved that they, as real estate brokers, were employed by the defendant to find a purchaser for the house No. 146 East Sixty-first street, this city, at the price of §29,000; that they found a person willing to buy on these terms, and that the parties were brought together through the instrumentality of the plaintiffs.
The brokerage on such transactions is conceded to be one per cent of the purchase money, making $290, the amount of the verdict exclusive of interest.
The proofs also show that the failure to complete was owing to the inability on the part of the defendant.
It was claimed by him that infants were interested in the property, and that they could not give title without an order of the court.
But one of the plaintiffs testified that there was no such condition attached to the employment, and that the defendant had told him that this had been provided for.
We think the plaintiff established sufficient to go to the jury; that the questions involved were fairly submitted to them, and that their finding thereon is sustained by the evidence.
It follows that the judgment and order appealed from must be affirmed, with costs.
Yah Wyck and McCarthy, JJ., concur.
Judgment affirmed, with costs.